DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-18, in the reply filed on 09/05/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “550” in FIG. 29 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 9 is objected to because of the following informalities:  the text “the bottom electrode” in line 3 is suggested to be changed to “a bottom electrode” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verma (Shivam Verma et al., Novel 4F2 Buried-Source-Line STT MRAM Cell With Vertical GAA Transistor as Select Device, IEEE TRANSACTIONS ON NANOTECHNOLOGY, VOL. 13, NO. 6, NOVEMBER 2014).
Regarding claim 1, Verma discloses, in FIG. 1(b) and in related text, a memory device comprising: 
a substrate (BOX); 
a thin film transistor (TFT) (vertical gate all around transistor) disposed on the substrate; and 
a memory cell (MTJ stack) disposed on the substrate and overlapped with the TFT (see Verma, Abstract), 
wherein the TFT is configured to selectively supply power (drive current) to the memory cell (see Verma, sections IV and VII).
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukh (US 2014/0353662).
Regarding claim 1, Shukh discloses, in FIG. 2A and in related text, a memory device comprising: 
a substrate (21); 
a thin film transistor (TFT) disposed on the substrate; and 
a memory cell (MTJ1, 26, BL1) disposed on the substrate and overlapped with the TFT, 
wherein the TFT is configured to selectively supply power (spin-polarized current) to the memory cell (see Shukh, [0031]-[0034]).
Regarding claim 2, Shukh discloses wherein the TFT is disposed between the substrate (21) and the memory cell (MTJ1) (see Shukh, FIG. 2A).
Regarding claim 3, Shukh discloses wherein the memory cell comprises: a top electrode (BL1); a bottom electrode (26) contacting a drain electrode (35) of the TFT; and a data storage layer (MTJ1) disposed between the top electrode and the bottom electrode (see Shukh, [0031], [0033]).
Regarding claim 7, Shukh discloses wherein the memory cell comprises a magnetoresistive random-access memory (MRAM) cell, a resistive random-access memory (RRAM) cell, a ferroelectric random-access memory (FeRAM) cell, a phase-change random-access memory (PCRAM) cell, or a combination thereof (see Shukh, [0031]).
Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukh (US 2014/0353662).
Regarding claim 1, Shukh discloses, in FIG. 6 and in related text, a memory device comprising: 
a substrate (21); 
a thin film transistor (TFT) disposed on the substrate; and 
a memory cell (MTJ2, 26, BL) disposed on the substrate and overlapped with the TFT, wherein the TFT is configured to selectively supply power (spin-polarized current) to the memory cell (see Shukh, [0031]-[0034], [0041]).
Regarding claim 8, Shukh discloses wherein the memory cell (MTJ2) is disposed between the substrate (21) and the TFT (see Shukh, FIG. 6).
Regarding claim 9, Shukh discloses wherein the memory cell comprises: a top electrode (26) contacting a drain electrode (35) of the TFT; and a data storage layer (MTJ2) between the top electrode and the bottom electrode (BL) (see Shukh, FIG. 6, [0031], [0041]).
Regarding claim 10, Shukh discloses wherein the memory cell (MTJ2) and the TFT are formed on an interconnect structure (layers above substrate 21) formed on the substrate (21) (see Shukh, FIG. 6).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukh (US 2014/0353662).
Regarding claim 11, Shukh discloses, in FIG. 9 and in related text, a memory device comprising: 
a substrate (21); 
word lines (WL) disposed on the substrate; 
a selector layer (33, 32) disposed on the substrate and comprising channel regions (of 32) overlapped with the word lines; and 
memory cells (MTJ) overlapped with and electrically connected to the selector layer (through contact 26), wherein the memory cells are disposed in a first plane parallel to a plane parallel to a top surface of the substrate (see Shukh, [0031]-[0033]).
Claims 11-13 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma (US 2020/0373312).
Regarding claim 11, Sharma discloses, in FIG. 3 and in related text, a memory device comprising: 
a substrate (310) (see Sharma, [0030]); 
word lines (340 in FIG. 3, 420 in FIG. 8) disposed on the substrate (310) (see Sharma, [0032], [0048]); 
a selector layer (345 in FIG. 3, 410 in FIG. 8) disposed on the substrate (310) and comprising channel regions (418 in FIG. 5A) overlapped with the word lines (420 in FIG. 5A) (see Sharma, [0032], [0038]); and 
memory cells (370 in FIG. 3, 610 in FIG. 8) overlapped with and electrically connected (through storage node 440 in FIGS. 5A and 6A) to the selector layer (410 in FIGS.5A and 8) (see Sharma, [0036]), 
wherein the memory cells (370 in FIG. 3) are disposed in a first plane parallel to a plane parallel to a top surface of the substrate (310 in FIG. 3).
Regarding claim 12, Sharma discloses wherein the selector layer comprises: a high dielectric constant (high-k) dielectric layer (416), and a channel layer (418) disposed over the high-k dielectric layer and comprising the channel regions (see Sharma, FIG. 5A, [0040]-[0041]).
Regarding claim 13, Sharma discloses source and drain electrodes (430, 440) alternately disposed on the channel layer (418), wherein: the word lines (420) are disposed below the high-k dielectric layer (416) and overlapped with the channel regions; each channel region is disposed between a corresponding pair of the source and drain electrodes; and each memory cell is electrically connected to a corresponding drain electrode (through storage node 440) (see Sharma, FIGS. 5A and 8, [0036], [0038], [0040]-[0041]).
Regarding claim 17, Sharma discloses wherein the memory cells comprise a magnetoresistive random-access memory (MR AM) cell, a resistive random-access memory (RRAM) cell, a ferroelectric random-access memory (FeRAM) cell, a phase-change random-access memory (PCRAM cell), or a combination thereof (see Sharma, [0027]).
Regarding claim 18, Sharma discloses wherein the memory cells (610 in FIG. 8) are not electrically connected to control elements (word line driver in FIG. 8) formed in the substrate (in FEOL) (see Sharma, [0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shukh in view of Sharma (US 2020/0373312).
Regarding claim 4, Shukh discloses the device of claim 2.
Shukh discloses wherein the TFT comprises: a gate electrode (27); a channel layer (32) disposed over the gate electrode; a gate dielectric layer (33) disposed between the gate electrode and the channel layer; and a source electrode (25) and a drain electrode (26) disposed over the channel layer on either side of the gate electrode (see Shukh, FIG. 2A, [0033]).
Shukh does not discloses the gate dielectric layer is a high-k dielectric layer. Shukh does not explicitly disclose a high-k dielectric layer.
Sharma teaches a high-k dielectric layer (gate dielectric 130) (see Sharma, [0022]).
Shukh and Shukh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shukh with the features of Shukh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukh to include a high-k dielectric layer, as taught by Sharma, because it is simple substitution of one known element for another to obtain predictable results (as gate dielectric). See MPEP § 2143.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shukh in view of Sharma (US 2020/0373312).
Regarding claim 5, Shukh discloses the device of claim 1.
Shukh discloses wherein the memory cell (MTJ1) is not electrically connected to control elements (controllers 1006 for WL1, WL2, etc.) (see Shukh, FIG. 11).
Shukh does not explicitly disclose control elements formed in the substrate.
Sharm teaches control elements formed in the substrate (FEOL) (see Sharma, [0017]).
Shukh and Shukh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shukh with the features of Shukh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukh to include control elements formed in the substrate, as taught by Sharma, in order to save area in the finished integrated circuit (see Sharma, [0017], [0033]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shukh in view of Kai (US 2020/0302984).
Regarding claim 6, Shukh discloses the device of claim 2.
Shukh discloses wherein: the memory cell (MTJ1) and the TFT are formed on an interconnect structure (WL) formed on the substrate (21) (see Shukh, FIG. 2A, [0033]).
Shukh does not explicitly disclose wherein the substrate is a semiconductor substrate including complementary metal-oxide-semiconductor transistors.
Kai teaches wherein the substrate is a semiconductor substrate including complementary metal-oxide-semiconductor transistors (see Kai, [0224]). 
Shukh and Kai are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shukh with the features of Kai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukh to include wherein the substrate is a semiconductor substrate including complementary metal-oxide-semiconductor transistors, as taught by Kai, in order to form control circuits before memory array is formed (see Kai, [0224]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Shukh (US 2014/0353662).
Regarding claim 14, Sharma discloses the device of claim 13.
Sharma discloses the channel layer and the high-k dielectric layer (see discussion on claim 13 above).
Sharma does not explicitly disclose wherein the channel layer and the high-k dielectric layer continuously extend to cover at least two of the word lines.
Shukh teaches wherein the channel layer (32) and gate insulator (33) continuously extend to cover at least two of the word lines (WL) (see Shukh, FIG. 9, [0033]). Since Sharma disclose that gate insulator is high-k dielectric layer (see Sharma, [0040]), Shukh together with Sharma teaches wherein the channel layer and the high-k dielectric layer continuously extend to cover at least two of the word lines.
Sharma and Shukh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sharma with the features of Shukh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharm to include wherein the channel layer and the high-k dielectric layer continuously extend to cover at least two of the word lines, as taught by Shukh, in order to arrange thin-film transistors and magnetic tunnel junctions in a three-dimensional architecture (see Shukh, [0044]).
Regarding claim 15, Sharma discloses the device of claim 13.
Sharma discloses the channel layer and the high-k dielectric layer (see discussion on claim 13 above).
Sharma does not explicitly disclose wherein the channel layer and the high-k dielectric layer continuously extend to cover all of the word lines.
Shukh teaches wherein the channel layer (32) and the gate insulator (33) continuously extend to cover all of the word lines (WL) (see Shukh, FIG. 9, [0033]). Since Sharma disclose that gate insulator is high-k dielectric layer (see Sharma, [0040]), Shukh together with Sharma teaches wherein the channel layer and the high-k dielectric layer continuously extend to cover all of the word lines.
Sharma and Shukh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sharma with the features of Shukh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma to include wherein the channel layer and the high-k dielectric layer continuously extend to cover all of the word lines, as taught by Shukh, in order to arrange thin-film transistors and magnetic tunnel junctions in a three-dimensional architecture (see Shukh, [0044]).
Regarding claim 16, Sharma discloses the device of claim 13.
Sharma discloses wherein the memory device further comprises thin film transistors (TFTs) (410 in FIGS. 5A and 8)  that each comprise one of the channel regions (418) (see Sharma, [0038]). 
Sharma does not explicitly thin film transistors (TFTs) that are configured to selectively supply power to a corresponding memory cell.
Shukh teaches thin film transistors (TFTs) that are configured to selectively supply power (spin-polarized current) to a corresponding memory cell (see Shukh, [0034]). 
Sharma and Shukh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sharma with the features of Shukh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma to include thin film transistors (TFTs) that are configured to selectively supply power to a corresponding memory cell, as taught by Shukh, in order to provide writing operation (see Shukh, [0034]).

Allowable Subject Matter
Claims 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Sharma, discloses a memory device comprising: a substrate; a first memory structure layer comprising: bit lines disposed on the substrate; memory cells; a first dielectric layer disposed on the substrate, surrounding the bit lines and the memory cells; a second dielectric layer disposed on the first dielectric layer; thin film transistors (TFTs) configured to selectively provide electric power to corresponding memory cells, the TFTs comprising drain lines, source lines disposed on the first dielectric layer, and selector layers electrically connected to the source lines and the drain lines; and word lines electrically connected to the TFTs. See Sharma, FIGS. 3, 5A and 8; paragraphs [0019]-[0023], [0026], [0031]-[0032], [0036]-[0043] and [0048]. The prior art of records, individually or in combination, do not disclose nor teach “memory cells disposed on the bit lines; thin film transistors (TFTs) embedded in the second dielectric layer; drain lines disposed on the memory cells; word lines disposed on the second dielectric layer” in combination with other limitations as recited in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811